Exhibit 10(g)-4

 

CHIEF EXECUTIVE OFFICER

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, made and entered into as of January 1, 2008 between TCF
FINANCIAL CORPORATION, a Delaware corporation (“TCF Financial” or the “Company”)
and Lynn A. Nagorske, Chief Executive Officer, (the “Executive”) as an amendment
and restatement of the prior agreement dated January 1, 2006.

 

R E C I T A L S:

 

WHEREAS, the Company and Executive have previously executed an agreement (the
“Prior Agreement”);

 

WHEREAS, the Board of Directors of the Company believes it is imperative to
diminish the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by any pending or threatened Change in Control
(as defined below) of the Company;

 

WHEREAS, as a result of the enactment of Internal Revenue Code (“IRC”) § 409A,
the Company and the Executive desire to amend the Agreement in order to insure
that payments under this Agreement comply with IRC § 409A and the regulations
thereunder, and

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereby agree as follows:

 

1.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:

 

(a)           Change in Control.  A “Change in Control” shall be deemed to have
occurred if, prior to the expiration of this Agreement:

 

(i)            during any period of two (2) consecutive years individuals who at
the beginning of such period constitute the Board of Directors of TCF Financial
cease for any reason to constitute a majority thereof, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved; or

 

(ii)           any “person”, as defined in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of TCF Financial representing fifty percent (50%) or
more of the combined voting power of TCF Financial’s then outstanding
securities, except for any securities purchased by a TCF employee benefit plan
or trust and any person who becomes a fifty percent (50%) beneficial owner
solely as a result of stock repurchases by TCF Financial; or

 

1


 

(iii)          the shareholders of TCF Financial approve a merger or
consolidation of TCF Financial with any other corporation, other than a merger
or consolidation which would result in the voting securities of TCF Financial
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of TCF Financial or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of TCF
Financial approve a plan of complete liquidation of TCF Financial or an
agreement for the sale or disposition by TCF Financial of all or substantially
all TCF Financial’s assets; provided, however, that no Change in Control will be
deemed to have occurred if such merger, consolidation, sale or disposition of
assets, or liquidation is not subsequently consummated.

 

The date of any Change in Control shall be deemed to be the date on which it is
consummated.

 

(b)           Termination Date.  “Termination Date” means the date on which the
Executive’s employment with the Company is terminated.

 

2.             Termination of this Agreement for “Cause” by the Company.

 

(a)           Termination of this Agreement for “Cause” applies in the event the
Executive:  (i) has engaged in willful and recurring misconduct in not following
the legitimate directions of the Board of Directors of the Company after fair
warning or breached any non-competition or non-solicitation covenant to which
Executive is subject; (ii) has been convicted of a felony and all appeals from
such conviction have been exhausted; (iii) has engaged in habitual drunkenness;
(iv) has been excessively absent from work which absence is not related to
disability, illness, sick leave or vacations; or (v) has engaged in continuous
conflicts of interest between his personal interests and the interests of the
Company after fair warning.

 

(b)           Notice of Right to Cure.  If the Company proposes to terminate its
obligations hereunder for Cause under paragraph 2(a), the Company shall give
written notice to the Executive specifying the reasons for such proposed
determination with particularity and specifying a cure the Company deems
appropriate, and, in the case of a termination for Cause under paragraphs
2(a)(i), (iii), (iv), or (v) the Executive shall have a reasonable opportunity
to correct any curable situation to the reasonable satisfaction of the Board of
Directors of the Company, which period shall be no less than fifteen (15) days
from the Executive’s receipt of the notice of proposed termination. 
Notwithstanding the foregoing, this Agreement shall not be terminated for Cause
unless and until there shall be delivered to the Executive a copy of the
resolution duly adopted by the affirmative vote of not less than the majority of
the members of the Board of Directors of the Company at a meeting called and
held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with his legal counsel, to be heard
before the Board of Directors) finding that, in the opinion of the Company’s
Board of Directors, the Executive has engaged in conduct justifying a
termination of this Agreement for Cause.

 

3.             Termination of Employment Upon Change in Control – Severance
Payments.   In the event of a Change in Control, if: (i) the Executive
terminates his employment for any reason

 

2


 

within 24 months after such Change in Control; or (ii) the Executive’s
employment ends for any other reason (x) including the Company’s failure to
continue to employ Executive after expiration of Executive’s employment
agreement but (y) not including such an end of employment by reason of death,
disability or after this Agreement has been terminated for Cause (as defined
herein), during the six months before a Change in Control or within twenty-four
(24) months after a Change in Control,  then the Executive shall be entitled to
the following severance benefits (which benefits in either case are referred to
as the “Termination Payments”):

 

(a)           Base Salary and Annual Bonus.  The Company shall pay the
Executive, as soon as administratively practicable six (6) months after
Executive’s termination of employment, in a single sum, an amount equal to three
times the sum of (x) the Executive’s annual salary at the time of termination;
and (y) the average Annual Bonus paid or payable to Executive in respect of the
three calendar years immediately preceding the year in which termination
occurs.  In the event Executive’s termination occurs after the end of a calendar
year, but before a bonus earned in that calendar year has been paid, the Company
shall pay such bonus to Executive in addition to the amount otherwise payable
under this paragraph (a) as soon as administratively practicable six (6) months
after Executive’s termination of employment.

 

(b)           Medical and Other Benefits Continuation.  Executive shall be
entitled to continuation of Company medical coverage for the full period
provided under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) at Company expense.  If eligible, Executive shall participate in
retiree medical coverage of the Company on the same terms and conditions as
apply to TCF employees generally.  Executive shall also be entitled to
continuation of all other benefits after employment termination as provided by
the benefit plans or by law; provided that, if Executive obtains new employment
with comparable benefits during the applicable continuation period, all
entitlements under this paragraph shall cease.  Nothing in this paragraph shall
be construed as providing Executive with coverage under any plan of Employer to
which Executive would not otherwise be entitled and in the event any coverage is
unavailable, e.g. if Executive is uninsurable, Employer’s obligations under this
paragraph may be satisfied by paying to the Executive the cost of such coverage
if it were available, as determined in good faith by the Company.

 

(c)           Stock Incentives.  Executive shall be entitled to such vesting or
other benefits as are provided by the award agreement pertaining thereto.

 

(d)           Section 409A of the Internal Revenue Code.  The arrangements
described in this Agreement are intended to comply with IRC § 409A to the extent
such arrangements are subject to that law.

 

4.             Certain Additional Payments by the Company.

 

(a)           Gross-Up Payment.  Anything to the contrary notwithstanding, in
the event it shall be determined that any payment, distribution or benefit made
or provided by the Company (or any successor thereto) to or for the benefit of
the Executive (whether pursuant to this Agreement or otherwise) (a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended, (the “Code”) or any interest or penalties with
respect

 

3


 

to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Company
shall pay the Executive in cash an amount (the “Gross-Up Payment”) such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including but not limited to income taxes
(and any interest and penalties imposed with respect thereto) and any additional
Excise Tax, imposed upon the Gross-Up Payment, the Executive retains (after
payment of such taxes, interest and penalties) an amount of the Gross-Up Payment
equal to the Excise Tax imposed on the Payments.  Any such Gross-Up Payments
shall be made promptly, and in no event later than the end of the calendar year
following the year in which the right to the Gross-Up Payment arises.

 

(b)           Determination of Gross-Up Payment.  Subject to paragraph 4(c)
below, all determinations required to be made under this paragraph 4, including
whether a Gross-Up Payment is required and the amount of the Gross-Up Payment,
shall be made by the firm of independent public accountants selected by the
Company to audit its financial statements for the year immediately preceding the
Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations to the Company and the Executive within thirty (30) days
after the Termination Date.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required under this paragraph 4 (which
accounting firm shall then be referred to as the “Accounting Firm”).  All fees
and expenses of the Accounting Firm in connection with the work it performs
pursuant to this paragraph 4 shall be promptly paid by the Company.  A Gross-Up
Payment (as determined pursuant to this paragraph 4) shall be paid by the
Company to the Executive within five (5) days of the receipt of the Accounting
Firm’s determination.  If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
that failure to report the Excise Tax on the Executive’s applicable federal
income tax return would not result in the imposition of a negligence or a
similar penalty.  Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”).  In the
event that the Company exhausts its remedies pursuant to paragraph 4(c) below,
and the Executive is thereafter required to make a payment of Excise Tax, the
Accounting Firm shall promptly determine the amount of the Underpayment that has
occurred and any such Underpayment shall be paid by the Company to the Executive
within five (5) days after such determination.

 

(c)           Contest.  The Executive shall notify the Company in writing of any
claim made by the Internal Revenue Service that, if successful, would require
the Company to pay a Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than ten (10) business days after the Executive
knows of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  The Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:

 

4


 

(i)            give the Company any information reasonably requested by the
Company relating to such claim;

 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive;

 

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim;

 

(iv)          permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this paragraph 4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax, interest and penalties
claimed and sue for a refund or contest the claim in any permissible manner, and
the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance, on an interest-free basis, the amount of such payment to
the Executive together with any Excise Tax and income taxes imposed with respect
to such advance or with respect to any imputed income with respect to such
advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(d)           If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph 4(c), the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of paragraph 4(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after any income or other taxes applicable thereto and assessed
on the Executive have been paid by the Executive from such refund).  If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
paragraph 4(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and

 

5


 

shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

(e)           Notwithstanding the foregoing provisions of this section 4, in the
event that a reduction in Payments to Executive by $10,000.00 or less would
result in no Excise Tax being due from Executive, the Company shall reduce the
Payments to Executive by the amount necessary to avoid any Excise Tax liability
for the Executive.

 

5.             No Non-Competition or Non-Solicitation Covenants.  In the event
Executive’s employment ends during any period beginning six (6) months before a
Change in Control and ending 24 months after a Change in Control, the Executive
shall not be subject to any Non-competition or Non-solicitation covenants that
would otherwise apply to him.

 

6.             Benefits in Lieu of Severance Pay Policy.  The severance benefits
provided for in paragraph 3 are in lieu of any benefits that would otherwise be
provided to the Executive under the Company’s severance pay policy and the
Executive shall not be entitled to any benefits under the Company’s severance
pay policy.

 

7.             Rights in the Event of Dispute.  In the event of a dispute
between the Company and the Executive regarding this Agreement, it is the
intention of this Agreement that the dispute shall be resolved as expeditiously
as possible, consistent with fairness to both sides, and that during pendency of
the dispute the Executive and the Company shall be on equal footing, as follows:

 

(a)           Arbitration.  Any claim or dispute relating to the terms and
performance of this Agreement, shall be resolved by binding private arbitration
before three arbitrators and any award rendered by any arbitration panel, or a
majority thereof, may be filed and a judgment obtained in any court having
jurisdiction over the parties unless the relief granted in the award is
delivered within ten (10) days of the award.  Either party may request
arbitration by written notice to the other party.  Within thirty (30) days of
receipt of such notice by the opposing party, each party shall appoint a
disinterested arbitrator and the two arbitrators selected thereby shall appoint
a third neutral arbitrator; in the event the two arbitrators cannot agree upon
the third arbitrator within ten (10) days after their appointment, then the
neutral arbitrator shall be appointed by the Chief Judge of Hennepin County
(Minnesota) District Court.  Any arbitration proceeding conducted hereunder
shall be in the City of Minneapolis and shall follow the procedures set forth in
the Rules of Commercial Arbitration of the American Arbitration Association, and
both sides shall cooperate in as expeditious a resolution of the proceeding as
is reasonable under the circumstances.  The arbitration panel shall have the
power to enter any relief it deems fair and just on any claim, including interim
and final equitable relief, along with any procedural order that is reasonable
under the circumstances.

 

(b)           Expenses of Prosecution/Defense of Claim.  During the pendency of
a dispute between the Company and the Executive relating to the terms or
performance of this Agreement, the Company shall promptly pay the Executive’s
reasonable expenses of representation upon delivery of periodic billings for
same, provided that (i) Executive (or a person claiming on his behalf) shall
promptly repay all amounts paid hereunder at the conclusion of the dispute if
the resolution thereof includes a finding that the Executive did not act in good
faith in the matter in

 

6


 

dispute or in the dispute proceeding itself, and (ii) no claim for expenses of
representation shall be submitted by the Executive or any person acting on his
behalf unless made in writing to the Board of Directors within 90 days after
receipt of billing for such representation.  Any such payment shall be made
promptly, and in any event no later than the end of the calendar year following
the year in which the expense was incurred.

 

8.             Other Benefits.  The benefits provided under this Agreement
shall, except to the extent otherwise specifically provided herein, be in
addition to, and not in derogation or diminution of, any benefits that Executive
or his beneficiary may be entitled to receive under any other plan or program
now or hereafter maintained by the Company, or its subsidiaries, except that
there shall be no double payment under this Agreement and any employment
agreement between Company and Executive.

 

9.             Successors.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and the Executive, such obligations have been
assumed by the successor as a matter of law.  The Executive’s rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, the
Executive’s legal representative or other successors in interest, but shall not
otherwise be assignable or transferable.

 

10.           Severability.  If any provision of this Agreement or the
application thereof is held invalid or unenforceable, the invalidity or
unenforceability thereof shall not affect any other provisions or applications
of this Agreement which can be given effect without the invalid or unenforceable
provision or application.

 

11.           Survival.  The rights and obligations of the parties pursuant to
this Agreement shall survive the termination of the Executive’s employment with
the Company to the extent that any performance is required hereunder after such
termination.

 

12.           Notices.  All notices under this Agreement shall be in writing and
shall be deemed effective when delivered in person (in the Company’s case, to
its Secretary) or 48 hours after deposit thereof in the U.S. mails, postage
prepaid, addressed, in the case of the Executive, to his last known address as
carried on the personnel records of the Company and, in the case of the Company,
to the corporate headquarters, attention of the Secretary, or to such other
address as the party to be notified may specify by written notice to the other
party.

 

13.           Term.  The term of this Agreement shall commence on the date it is
signed and shall continue in effect for as long as Executive is employed by the
Company (or any successor thereof).

 

14.           Amendments and Construction.  This Agreement may only be amended
in a writing signed by the parties hereto.  This Agreement shall be construed
under the laws of the State of Minnesota.  Paragraph headings are for
convenience only and shall not be considered a part of the terms and provisions
of the Agreement.

 

7


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

 

TCF FINANCIAL CORPORATION

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Gregory J. Pulles

 

 

 

Gregory J. Pulles

 

 

 

/s/ Neil W. Brown

 

Its:

Vice Chairman, General Counsel and

President and Chief Operating Officer

 

Secretary

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

/s/ Joseph T. Green

 

/s/ Lynn A. Nagorske

 

 

Lynn A. Nagorske

 

8